United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2012
                       ___________________________

                                  Peter Rickmyer

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Michael (Kip) Browne; Megan Goodmundson; Dan Rother; Robert Hodson; John
George Hubbard, II; Dave Haddy; Ann McCandless, in their individual capacities,
and in their official capacities with Jordan Area Community Council, Inc.; David
            Schooler; John Willard Hoff, in their individual capacities

                     lllllllllllllllllllll Defendants - Appellees

                 William McDonald, in his individual capacity

                            lllllllllllllllllllll Defendant

             Jordan Area Community Council, Inc.; John Does 1-5

                     lllllllllllllllllllll Defendants - Appellees
                        ___________________________

                               No. 14-2013
                       ___________________________

                                  Peter Rickmyer

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.
Michael (Kip) Browne; Megan Goodmundson; Dan Rother; Robert Hodson; John
George Hubbard, II; Dave Haddy; Ann McCandless, in their individual capacities,
and in their official capacities with Jordan Area Community Council, Inc.; David
            Schooler; John Willard Hoff, in their individual capacities

                            lllllllllllllllllllll Defendants

                  William McDonald, in his individual capacity

                       lllllllllllllllllllll Defendant - Appellee

              Jordan Area Community Council, Inc.; John Does, 1-5

                            lllllllllllllllllllll Defendants
                                    ____________

                    Appeals from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                          Submitted: December 23, 2014
                            Filed: December 30, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      In these consolidated appeals, Peter Rickmyer challenges the district court’s1
orders granting summary judgment in favor of defendant William McDonald,

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                          -2-
dismissing without prejudice the claims against defendant David Schooler, dismissing
with prejudice the claims against all other defendants, denying leave to amend, and
imposing sanctions in the amount of $5,000 against him under Federal Rule of Civil
Procedure 11.2 After careful review, we affirm for the reasons stated by the district
court. See 8th Cir. R. 47B. The pending motions are denied.
                       ______________________________




      2
        We dismiss Appeal No. 14-2012 as premature because Rickmyer filed his
notice of appeal before a final judgment was entered, and the merits of the appeal are
before this court in Appeal No. 14-2013. See 28 U.S.C. § 1291 (appellate jurisdiction
over final judgments); Hallquist v. United Home Loans, Inc., 715 F.3d 1040, 1044
(8th Cir. 2013) (court liberally construes notices of appeal and has jurisdiction over
underlying order if appellant’s intent to challenge it is clear, and adverse party will
suffer no prejudice).

                                         -3-